185 F.3d 1075 (9th Cir. 1999)
Gregoria Grijalva, Carol Knox, Mary Lea, Beatrice Bennett, and Mildred Morrell, individuals and representatives of a class of persons similarly situated, Plaintiffs-Appellees,v.Donna E. Shalala, Secretary, Health and Human Services, Defendant-Appellant,v.Josephine Balistreri; Fred S. Scherz; Kevin A. Driscoll; Mina Ames; Edmundo B. Cardenas; Arline T. Donoho; Patricia Sloan; Beth Robley; Goldie M. Powell; Richard Baxter, Plaintiffs-Intervenors.
No. 97-15877
United States Court of Appeals, Ninth Circuit.
September 1, 1999

On Remand from the United States Supreme Court.
Before: Schroeder, Wiggins, and Tashima, Circuit Judges.

ORDER

1
We remand this case to the district court for further consideration in light of American Mfrs. Mut. Ins. Co. v. Sullivan, ___U.S.___, 119, S.Ct. 977, 143 L.Ed.2d 130 (1999), the Balanced Budget Act, and those regulations implementing the Balanced Budget Act.


2
The pending injunction is dismissed as moot.


3
So Ordered.